DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-8, 10-15 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Vasseur et al. US 20090144443, Garcia Manchado et al. US 20160094670, Gogic et al. US 20100226252 and Fujimori et al. US 20140314401.  Vasseur discloses one or more tunnel mesh groups may be established in at least a portion of a computer network, where each tunnel mesh group corresponds to a differentiated routing profile, traffic may then be received at the portion of the computer network, the traffic indicating a particular differentiated routing profile such as based on a received label corresponding to the differentiated routing profile as advertised by the portion of the computer network, the traffic may be routed through the portion of the computer network along a tunnel of a particular tunnel mesh group corresponding to the particular differentiated routing profile traffic.  Garcia Manchado discloses the device includes a processor or set of processors that by themselves or in combination with graphics processors such as GPU (Graphics Processing Unit) or APU (Accelerated Processing Unit).  Gogic discloses priority DSCP markings are added by an Application Programming Interface (API) that runs in the user equipment, para. 0051, when a user 
Prior art of record does not disclose, in single or in combination, determining, at a source node, wherein the source node is configured with a central processing unit, a traffic type of a packet to be sent to a destination node, wherein the destination node is configured with a set of application programming interfaces and a set of graphical processing units for virtually providing an accelerated processing capability for the central processing unit of the source node, the source node and the destination node having there between a plurality of network paths for different traffic types; including a mark indicating the traffic type into the packet; and sending the packet including the mark to the destination node such that the packet is forwarded along one of the plurality of network paths specific to the traffic type based in part on a periodically updated look-up table comprising network conditions of different network paths of the plurality of network paths for different traffic types from the source node to the destination node; wherein determining the traffic type comprises: determining a given application programming interface for generating the packet; and determining the traffic type based on the given application programming interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468